                                                Case 19-17921-mkn        Doc 142     Entered 01/22/20 17:41:27        Page 1 of 16



                                            1   LARSON ZIRZOW KAPLAN & COTTNER                     MCDONALD HOPKINS LLC
                                                ZACHARIAH LARSON, ESQ.                             SCOTT N. OPINCAR (Ohio Bar # 0064027)
                                            2   Nevada Bar No. 7787                                Admitted Pro Hac Vice
                                                E-mail: zlarson@lzkclaw.com                        E-mail: sopincar@mcdonaldhopkins.com
                                            3
                                                MATTHEW C. ZIRZOW, ESQ.                            MICHAEL J. KACZKA (Ohio Bar # 0076548)
                                            4   Nevada Bar No. 7222                                Admitted Pro Hac Vice
                                                E-mail: mzirzow@lzkclaw.com                        Email: mkaczka@mcdonaldhopkins.com
                                            5   850 E. Bonneville Ave.                             600 Superior Avenue, East, Suite 2100
                                                Las Vegas, Nevada 89101                            Cleveland, Ohio 44114-2653
                                            6   Tel: (702) 382-1170                                Tel: (216) 348-5400
                                            7   Fax: (702) 382-1169                                Fax: (216) 348-5474

                                            8   Attorneys for Debtors                              Attorneys for Debtors

                                            9
                                                                         UNITED STATES BANKRUPTCY COURT
                                           10                                   DISTRICT OF NEVADA
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                In re:                                             Case No. 19-17921-mkn
                                           12   GENERATION NEXT FRANCHISE                          Chapter 11 (Lead Case)
                                                BRANDS, INC.,                                      (Jointly Administered)
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                                    Affects this Debtor.
                                                In re:                                             Case No. 19-17922-mkn
                                           14
                                                REIS & IRVY’S INC.,                                Chapter 11
                                           15       Affects this Debtor.
                                                In re:                                             Case No. 19-17923-mkn
                                           16   PRINT MATES, INC.,                                 Chapter 11
                                                    Affects this Debtor.
                                           17   In re:                                             Case No. 19-17924-mkn
                                                19 DEGREES, INC.,                                  Chapter 11
                                           18
                                                    Affects this Debtor.
                                                                                                   Date: January 24, 2020
                                           19                                                      Time: 10:30 a.m.
                                           20
                                                                   DEBTORS’ MOTION TO CONVERT CHAPTER 11
                                           21                   CASES TO CHAPTER 7 PURSUANT TO 11 U.S.C. § 1112(a)

                                           22          Generation Next Franchise Brands, Inc., a Nevada corporation (“Generation Next”), Reis

                                           23   & Irvy’s Inc., a Nevada corporation (“R&I”), Print Mates, Inc., a Nevada corporation (“Print

                                           24   Mates”) and 19 Degrees Inc., a Nevada corporation (“19 Degrees” and collectively with

                                           25   Generation Next, R&I, and Print Mates, the “Debtors”) in the above-referenced cases (the

                                           26   “Chapter 11 Cases”), submit their motion (the “Motion”) to convert their chapter 11

                                           27   reorganization cases voluntarily to chapter 7 liquidation cases pursuant to section 1112(a) of title
                                                Case 19-17921-mkn       Doc 142     Entered 01/22/20 17:41:27        Page 2 of 16




                                            1   11 of the United States Code (the “Bankruptcy Code”). This Motion is made and based on the
                                            2
                                            2   following points and authorities, the Declaration of Ryan Polk filed in support of the Motion, the
                                            3
                                            3   Omnibus Declaration of Ryan Polk in Support of Chapter 11 Petitions and First Day Motions
                                            4
                                            4   (the “Omnibus Declaration”) [ECF No. 27], the papers and pleadings on file with the Court in
                                            5
                                            5   these Chapter 11 Cases, judicial notice of which is requested, and any oral testimony or
                                            6
                                            6   argument presented to the Court at a hearing on the Motion.
                                            7
                                            7                                 I. JURISDICTION AND VENUE
                                            8
                                            8          1.      On December 15, 2019 (the “Petition Date”), the Debtors filed their voluntary
                                            9
                                            9   petitions for relief under chapter 11 of the Bankruptcy Code, thereby commencing their
                                           10
                                           10   respective Chapter 11 Cases. The Debtors are authorized to operate their businesses as debtors
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’
                                           12
                                           12   Chapter 11 Cases are being jointly administered, and an Official Committee of Unsecured
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   Creditors (the “Committee”) has been appointed [ECF No. 78] and sought to retain counsel.
                                           14
                                           14          2.       The Court has subject matter jurisdiction to consider and determine this matter
                                           15
                                           15   pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §
                                           16
                                           16   157(b). Pursuant to Local Rule 9014.2, the Debtors consent to the entry of final orders and
                                           17
                                           17   judgments by the bankruptcy judge. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
                                           18
                                           18                                         II. BACKGROUND
                                           19
                                           19   A.     Overview of the Debtors’ Businesses.
                                           20
                                           20          3.      The Debtors are a leading developer of unattended retail solutions and vending
                                           21
                                           21   machines.   In 2016, Generation Next’s vending machine business acquired the intellectual
                                           22
                                           22   property assets of Robofusion, Inc. (“RFI”), which included robotic-kiosk vending technology,
                                           23
                                           23   including frozen yogurt and ice cream vending robots. Prior to the acquisition, Generation Next
                                           24
                                           24   strategically acquired patents protecting the development of a frozen confectionary robot, and the
                                           25
                                           25   acquisition allowed Generation Next to move into development mode. Since the acquisition,
                                           26
                                           26   Generation Next, through its flagship brand R&I, has developed a state-of-the-art robotic soft
                                           27
                                           27   serving vending robot that serves customized frozen yogurt treats using a fully automated,
                                           28


                                                                                                2
                                                Case 19-17921-mkn        Doc 142      Entered 01/22/20 17:41:27        Page 3 of 16




                                            1   patented system. This free-standing system can be placed in a mall, airport, hospital, tourist
                                            2
                                            2   attraction, casino, resort, college campus, or other high foot-traffic area. The robots allow
                                            3
                                            3   consumers to use the kiosk to select and customize a frozen yogurt treat with toppings without
                                            4
                                            4   the need for on-site staff. A kiosk is a free-standing, 15 square foot machine that is self-cleaning
                                            5
                                            5   and sanitizing, and can be serve up to 200 cups of frozen yogurt before a refill. Unlike other
                                            6
                                            6   frozen yogurt systems, there is a lower cost of entry than traditional frozen yogurt systems, can
                                            7
                                            7   be operated full or part time, there is no staff required, and the systems are installed in locations
                                            8
                                            8   where there is already a captive audience. The proprietary software platform integrated into the
                                            9
                                            9   vending robots allows the company to monitor sales from each of the machines remotely,
                                           10
                                           10   including customer trends and purchasing behavior.
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11          4.      R&I sold franchise rights for the vending robots. In 2018, the first franchisees
                                           12
                                           12   began operating their robots in the field, and 170 units were installed during the first half of
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   fiscal year 2018. Franchise owners typically set the retail price and negotiate rent terms with
                                           14
                                           14   locations hosting R&I’s kiosks.
                                           15
                                           15          5.      On March 28, 2019, the company entered into an Asset Purchase Agreement to
                                           16
                                           16   purchase the Print Mates business, including intellectual property. Print Mates kiosks offer
                                           17
                                           17   instant high-resolution printing of photographs from touchscreen kiosks. Print Mates kiosks are
                                           18
                                           18   operated with a proprietary software interface that takes advantage of the kiosk’s large touch-
                                           19
                                           19   screen, allowing customers to swipe and scroll through various menus as well as edit and crop
                                           20
                                           20   their images before printing. The company intended to own and operate the kiosks, collecting
                                           21
                                           21   100% of the revenues generated, and to sell kiosks and license software to business owners.
                                           22
                                           22          6.      19 Degrees is the managing member of 19 Degrees Corporate Service, LLC, a
                                           23
                                           23   robot investment fund (the “Fund”) that was to accredited investors (i.e. franchisees and other
                                           24
                                           24   direct purchase investors) to contribute kiosks to the Fund and receive quarterly distributions of
                                           25
                                           25   net proceeds from operating the robots. 19 Degrees provides services pursuant to a Management
                                           26
                                           26   Services Agreement, and manages the Fund account. 19 Degrees was to earn a management fee
                                           27
                                           27   of 1.5% from 19 Degrees Corporate Services. Although 19 Degrees Corporate Services is
                                           28


                                                                                                 3
                                                Case 19-17921-mkn        Doc 142      Entered 01/22/20 17:41:27        Page 4 of 16




                                            1   managed by 19 Degrees, a variety of independent parties also own its membership units.
                                            2
                                            2   B.     Problems with the Kiosks.
                                            3
                                            3          7.      The company’s aggressive growth, together with some external manufacturing
                                            4
                                            4   and delivery issues, led to a large delay in delivery of kiosks. In September 2017, Generation
                                            5
                                            5   Next entered into a Design Services Agreement with Flextronics Industrial, Ltd., n/k/a Flex, Ltd.
                                            6
                                            6   (“Flex”), to provide certain design and engineering services for its frozen yogurt kiosks, as well
                                            7
                                            7   as a Manufacturing Services Agreement with Flex to perform various manufacturing services of
                                            8
                                            8   those products. Flex repeatedly missed delivery commitments throughout 2018, among other
                                            9
                                            9   significant delays and issues. These delays put Generation Next at least 18 months behind
                                           10
                                           10   schedule delivering kiosks and caused substantial cash withdrawals, leading to research and
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   development overruns at Flex, significant repair expenses from a third-party engineering firm,
                                           12
                                           12   prepaid inventory in excess of production capacity, ongoing operating expenses, and certain
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   refunds to franchisees who did not want to wait for the delay in the delivery of their units.
                                           14
                                           14          8.      In January 2018, the company entered into a Manufacturing Agreement with The
                                           15
                                           15   Vollrath Company, LLC (“Stoelting”) of Kiel, Wisconsin, through which Stoelting was to
                                           16
                                           16   provide premium soft serve technology and a national service to R&I’s branded frozen yogurt
                                           17
                                           17   robots. In May 2019, this relationship expanded such that Stoelting also included manufacturing
                                           18
                                           18   and kiosk engineering services for an interim production period. During Stoelting’s interim
                                           19
                                           19   production period, the company will be transferring assembly know-how to either back to Flex
                                           20
                                           20   or a new partner such as Foxconn or Jabil.
                                           21
                                           21          9.      In January 2019, Generation Next and Flex entered into a Transition and Interim
                                           22
                                           22   Production Agreement with Flex, which noted that a dispute had arisen between the production
                                           23
                                           23   and development of the kiosks, and that the parties disagreed regarding their respective
                                           24
                                           24   obligations under their agreements. Additionally, this agreement noted that Flex had recently
                                           25
                                           25   halted production and shipment of kiosks, components, replacement parts and kits designed to
                                           26
                                           26   retrofit previously delivered kiosks with upgrades.        This agreement further provided that
                                           27
                                           27   Generation Next would transition to a new manufacturer and terminate their relationship, but in
                                           28


                                                                                                 4
                                                Case 19-17921-mkn       Doc 142     Entered 01/22/20 17:41:27        Page 5 of 16




                                            1   an effort to mitigate potential losses, they entered into an agreement to govern the manufacture
                                            2
                                            2   and delivery of kiosks and related retrofit kits and materials between then and August 31, 2019.
                                            3
                                            3          10.     Currently, the Debtors have approximately 15 finished kiosks with Pitney Bowes
                                            4
                                            4   near the installation site, 21 kiosks at Flex, 5 kiosks at Service 1, and 46 kiosks that have been
                                            5
                                            5   removed from locations and are being staged for inspection and repair, and certain parts that will
                                            6
                                            6   be used in the assembly of finished kiosks. The company was also working on a refurbishment
                                            7
                                            7   process to repair issues with kiosks. A significant portion of the kiosk components can be used
                                            8
                                            8   for a variety of applications, and are not unique to the company’s robot, increasing the potential
                                            9
                                            9   to recover on these assets. As part of the RFI acquisition, the Company also acquired a patent
                                           10
                                           10   portfolio relating to the robotic system, including utility and design patents relating to the
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   dispensing stations and a method for assembly of frozen confectionary products.
                                           12
                                           12   C.     Recent Operating Performance.
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13          11.     For the year ending June 30, 2019, Generation Next recognized revenue on 426
                                           14
                                           14   kiosks; this equates to revenues of approximately $16.3 million from the sale of vending robots
                                           15
                                           15   and $1.4 million in franchise fees, respectively. In order to assist franchisees with support and
                                           16
                                           16   pay for certain administrative costs (such as merchant fees, software fees, etc.), R&I charges a
                                           17
                                           17   monthly royalty fee of 12% of gross receipts. The company aggregates and controls the bank
                                           18
                                           18   account that receives the credit card payments by kiosk customers, and this account is settled
                                           19
                                           19   each month with the franchise owners. The royalties due from each franchisee are netted against
                                           20
                                           20   the credit card receipts due to each franchise owner.       The amount is deducted from the
                                           21
                                           21   remittance checks R&I cuts to franchisees every month from sales at the kiosks. R&I does not
                                           22
                                           22   charge a marketing fund fee or other fee. For the year ending June 30, 2019, the company
                                           23
                                           23   recognized approximately $315,000 in franchise royalty revenue. The company also worked to
                                           24
                                           24   negotiate certain rebates from consumable suppliers for yogurt sold at the kiosks, which
                                           25
                                           25   Generation Next expects will turn into further revenue.
                                           26
                                           26          12.     The company also received deposits from the sale of franchises. Typically, the
                                           27
                                           27   company received a deposit of 40% to 60% of the contract value, and the remainder of the
                                           28


                                                                                                5
                                                Case 19-17921-mkn        Doc 142      Entered 01/22/20 17:41:27         Page 6 of 16




                                            1   contract value of each machine was typically received within 7 days before or after delivery.
                                            2
                                            2   The company had use certain of those deposits to fund operating and debt service, purchase and
                                            3
                                            3   deliver 430 kiosks, build inventory, and refund certain franchise deposits.
                                            4
                                            4          13.     As of June 30, 2019, the company’s total revenues were $18.3 million. For the
                                            5
                                            5   year ended June 30, 2019, the company had a net loss totaling approximately $19 million with
                                            6
                                            6   negative cash flows from operations totaling approximately $13.5 million. Through June 30,
                                            7
                                            7   2019 the company’s production and installation of kiosks have been slower than anticipated, due
                                            8
                                            8   to delays caused by engineering and manufacturing deficiencies, which have since been
                                            9
                                            9   corrected.   The impacts of production delays were decreased revenue recognition and less
                                           10
                                           10   accounts receivable collections.     Also, the company used cash on hand to retire liabilities
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   associated with the franchise rescissions, for research, development and engineering
                                           12
                                           12   expenditures related to its robotic soft serve vending kiosks, for warranty expenses and for the
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   purchase of robot inventory. The combined result of these events was a substantial decrease in
                                           14
                                           14   the company’s cash balances and an increase in its outstanding liabilities.
                                           15
                                           15          14.     As of the Petition Date, the company was also a defendant in at least thirteen (13)
                                           16
                                           16   active lawsuits in state and federal court throughout the country brought by disappointed
                                           17
                                           17   franchisees, among other matters, making a variety of claims, and at least that many additional
                                           18
                                           18   franchisees were threatening potential litigation. The company simply lacks the resources to
                                           19
                                           19   defend all of these active and potential litigations, and satisfy all the concerns raised in them, and
                                           20
                                           20   these matters were a significant driving force behind the need to seek bankruptcy relief.
                                           21
                                           21   D.     The Company’s Attempt to Raise Additional Funding Pre-Petition.
                                           22
                                           22          15.     In early September 2019, the company hired Stout Risius Ross Advisors, LLC
                                           23
                                           23   (“Stout”) as an investment banker to assist in company’s raise of bridge financing with the
                                           24
                                           24   following goals: fund kiosk production sufficient to reasonably meet franchise backlog, restart
                                           25
                                           25   production with Stoelting, and fund a permanent transition to Foxconn or Jabil. The company
                                           26
                                           26   was also in the process of developing a larger equity raise for the spring of 2020 to complete the
                                           27
                                           27   company’s long term-goals. These goals included, but were not limited to, transitioning to a
                                           28


                                                                                                  6
                                                Case 19-17921-mkn        Doc 142      Entered 01/22/20 17:41:27     Page 7 of 16




                                            1   hybrid model (including both franchise and corporately owned and operated units), launching
                                            2
                                            2   certain customer loyalty and analytics programs, targeting global growth of R&I, and developing
                                            3
                                            3   an additional unattended retail platform.
                                            4
                                            4          16.     Stout developed certain marketing materials for the bridge financing process,
                                            5
                                            5   including a teaser and a confidential information memorandum (the “CIM”). Stout also worked
                                            6
                                            6   to develop a targeted investor list and contacted parties that would be interested in providing
                                            7
                                            7   bridge financing only or bridge financing only with a “follow on” equity investment. Upon
                                            8
                                            8   information and belief, Stout contacted 81 parties about the opportunity, and 33 parties received
                                            9
                                            9   the teaser. While 21 parties received the CIM and signed a non-disclosure agreement, 18 parties
                                           10
                                           10   passed upon review and receipt of the CIM (the remaining three were unresponsive), and Stout
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   did not receive any term sheets as a result of the process.
                                           12
                                           12   E.     The Debtors’ Prepetition Indebtedness.
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13          17.     Socially Responsible. On October 27, 2015, Generation Next, then known as
                                           14
                                           14   Fresh Healthy, as borrower entered into a loan arrangement (the “SR Loan”) with Socially
                                           15
                                           15   Responsible Brands, Inc. (“Socially Responsible”), as lender. Nicholas Yates, the former CEO
                                           16
                                           16   and Chairman of the company, is the 20% owner of Socially Responsible. The SR Loan was set
                                           17
                                           17   forth in two Secured Promissory Notes (the “SR Notes”), evidencing indebtedness in the original
                                           18
                                           18   principal amount of $250,000 each, and $500,000 in the aggregate, and have terms of eighteen
                                           19
                                           19   months and one year, respectively. The SR Loan was secured by a Security Agreement (the “SR
                                           20
                                           20   Security Agreement”) granting a security interest in all of Generation Next’s assets. The SR
                                           21
                                           21   Loan was also accompanied by a Subordination Agreement (the “SR Subordination Agreement”)
                                           22
                                           22   granting Socially Responsible priority over certain other existing indebtedness. On November
                                           23
                                           23   12, 2015, Socially Responsible filed a financing statement indicating that the debtor’s names was
                                           24
                                           24   Fresh Healthy, however, the company is not aware of any amendment thereto having ever been
                                           25
                                           25   filed by Socially Responsible after Fresh Healthy changed its name to Generation Next in or
                                           26
                                           26   about March 2016.
                                           27
                                           27          18.     On January 20, 2017, Socially Responsible agreed to extend the maturity date on
                                           28


                                                                                                  7
                                                Case 19-17921-mkn        Doc 142      Entered 01/22/20 17:41:27        Page 8 of 16




                                            1   their note until December 31, 2017. In connection with the loan extension, the holder may
                                            2
                                            2   convert their SR Notes into shares of the company’s stock at $.16 per share. Furthermore, on
                                            3
                                            3   September 18, 2017, the SR Notes were amended whereby the interest rate was modified to a
                                            4
                                            4   rate of 20% per annum effective October 1, 2016 and the maturity date was further extended
                                            5
                                            5   until December 31, 2019 (collectively, the “SR Notes Amendments”).
                                            6
                                            6          19.     Presto Yogurt. In February 2019, R&I entered into a Rescission Agreement (the
                                            7
                                            7   “Presto Rescission Agreement”) with Presto Yogurt Vending, LLC (“Presto Yogurt”), which
                                            8
                                            8   provided that R&I would pay the sum of $70,000 to Presto Yogurt. On February 14, 2019, R&I
                                            9
                                            9   entered into a Security Agreement with Presto Yogurt (the “Presto Security Agreement”), which
                                           10
                                           10   granted Presto Yogurt a security interest in two (2) specific robotic soft-serve vending kiosks
                                           11
LARSON ZIRZOW KAPLAN & COTTNER




                                                (identified by serial number) (the “Presto Collateral”).
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11
                                           12
                                           12          20.     Brett Hall.     Dated as of October 22, 2019, Generation Next and R&I, as
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   borrowers, and Brett Hall (“Hall”), as lender, entered into a Business Loan and Security
                                           14
                                           14   Agreement (the “Hall Loan Agreement”) and related Secured Promissory Note (the “Hall
                                           15
                                           15   Note”). Hall is an individual residing in Carlsbad, California. The Hall Note was in the original
                                           16
                                           16   principal amount of $25,000.00 and executed by Generation Next, as borrower. The Hall Loan
                                           17
                                           17   Agreement granted Hall a security interest in and to substantially all of the applicable debtors’
                                           18
                                           18   assets, but subordinate to the interests of GLL (as hereinafter defined). On December 6, 2019,
                                           19
                                           19   Hall filed a UCC-1 financing statement to perfect his security interest in and to any collateral.
                                           20
                                           20          21.     CK Green Partners. Dated as of November 12, 2019, Generation Next and
                                           21
                                           21   R&I, as borrowers, and CK Green Partners, LLC, an Ohio limited liability company (“CK
                                           22
                                           22   Green”), as lender, entered into a Business Loan and Security Agreement (the “CK Green Loan
                                           23
                                           23   Agreement”) and related Secured Promissory Note (the “CK Green Note”). The CK Note was in
                                           24
                                           24   the original principal amount of $103,725.00 and executed by Generation Next, as borrower.
                                           25
                                           25   The CK Green Loan Agreement provided that the CK Green Note would bear interest at the rate
                                           26
                                           26   of 15% per annum, no monthly payments were required, and was due in full in 180 days. The
                                           27
                                           27   CK Green Loan Agreement granted CK Green a security interest in and to substantially all of the
                                           28


                                                                                                 8
                                                Case 19-17921-mkn         Doc 142      Entered 01/22/20 17:41:27        Page 9 of 16




                                            1   Debtor’s assets, but subordinate to the interests of GLL (discussed below). On November 27,
                                            2
                                            2   2019, CK Green filed a UCC-1 financing statement to perfect its security interest in and to any
                                            3
                                            3   collateral.
                                            4
                                            4           22.     Ken Cascarella. Dated as of November 12, 2019, Generation Next and R&I, as
                                            5
                                            5   borrowers, and Kenneth D. Cascarella (“Cascarella”), as lender, entered into a Business Loan
                                            6
                                            6   and Security Agreement (the “Cascarella Loan Agreement”) and related Secured Promissory
                                            7
                                            7   Note (the “Cascarella Note”). The Cascarella Note was in the original principal amount of
                                            8
                                            8   $100,000.00 and executed by Generation Next, as borrower. The Cascarella Loan Agreement
                                            9
                                            9   provided that the Cascarella Note would bear interest at the rate of 15% per annum, no monthly
                                           10
                                           10   payments were required, and was due in full in 180 days. The Cascarella Loan Agreement
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11   granted Cascarella a security interest in and to substantially all of the Debtor’s assets, but
                                           12
                                           12   subordinate to the interests of GLL (as hereinafter defined). On December 6, 2019, Cascarella
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13   filed a UCC-1 financing statement to perfect its security interest in and to any collateral.
                                           14
                                           14           23.     GLL Prepetition Loans. On or about November 15, 2019, the Debtors, as
                                           15
                                           15   borrowers, entered into a loan arrangement with GLL as lender. GLL’s loan was evidenced by a
                                           16
                                           16   Business Loan and Security Agreement (the “GLL Loan Agreement”) that granted GLL a
                                           17
                                           17   security interest in substantially all of Debtors’ assets.
                                           18
                                           18           24.     The GLL Loan Agreement included a Promissory Note in the amount of $300,000
                                           19
                                           19   (the “First GLL Note”) executed by Generation Next, as borrower, that was due in full in 90
                                           20
                                           20   days, plus interest payable of 20% per annum, and with interest payments payable on the last day
                                           21
                                           21   of each calendar month, in arrears, commencing on the last day of the first full calendar month,
                                           22
                                           22   in kind by an automatic increase to the principal amount of the Note by the amount of such
                                           23
                                           23   interest due.   The GLL Loan Agreement granted GLL a security interest in all of Generation
                                           24
                                           24   Next’s assets, wherever located, whenever acquired and successions, accession, attachments
                                           25
                                           25   thereto and proceeds thereof. On November 19, 2019, GLL perfected its security interest in all
                                           26
                                           26   of its collateral by filing a UCC-1 financing statements with the Nevada Secretary of State.
                                           27
                                           27           25.     On or about December 3, 2019, the Debtors, as borrowers, and GLL, as lender,
                                           28


                                                                                                   9
                                                Case 19-17921-mkn         Doc 142      Entered 01/22/20 17:41:27       Page 10 of 16




                                            1    entered into an additional Secured Promissory Note (the “Second GLL Note”) in the principal
                                            2
                                            2    amount of $25,000. The additional loan per the Second GLL Note was secured pursuant to the
                                            3
                                            3    existing GLL Security Agreement.
                                            4
                                            4           26.     On December 5, 2019, the Debtors entered into an Intellectual Property Security
                                            5
                                            5    Agreement with GLL, which confirmed that GLL had been granted a security interest in all of
                                            6
                                            6    the Debtors’ intellectual property assets under the original loan documents.
                                            7
                                            7           27.     Prior to the Petition Date, the GLL Loan is in senior secured position in and to all
                                            8
                                            8    of the Debtors’ property pursuant to various subordination agreements and/or as a matter of law
                                            9
                                            9    given the timing of the filing of their financing statement prior to other secured loans to the
                                           10
                                           10    Debtors’ businesses.
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11           28.     After tapping what resources it could for potential financing pre-petition, the
                                           12
                                           12    Debtors lacked access to further capital without a bankruptcy filing needed to continue operating,
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    and were in imminent danger of failing and being forced to immediately cease all operations. As
                                           14
                                           14    a result, the Debtors commenced their Chapter 11 Cases to explore strategic alternatives to
                                           15
                                           15    maximize the value of their estates and the recoveries of their stakeholders, including a sale of all
                                           16
                                           16    or substantially all of their assets as a going concern.
                                           17
                                           17    F.     The Debtors’ DIP Financing and Potential Sale.
                                           18
                                           18           29.     On the Petition Date, the Debtors filed their Motion for Interim and Final Orders:
                                           19
                                           19    (I) Authorizing the Debtors to Obtain Senior Secured, Superpriority Postpetition Financing; (II)
                                           20
                                           20    Granting Liens and Superpriority Claims; (III) Approving Loan Documents Relating to the
                                           21
                                           21    Foregoing; (IV) Modifying the Automatic Stay; (V) Scheduling Final Hearing; and (V) Granting
                                           22
                                           22    Other Related Relief (the “DIP Financing Motion”) [ECF Nos. 22 and 39], and sought
                                           23
                                           23    emergency approval thereof on an interim basis, pending a final hearing. The DIP Financing
                                           24
                                           24    Motion sought postpetition financing from GLL, as lender, on a first-priority secured,
                                           25
                                           25    superpriority basis, pursuant to the terms of the Revolving Line of Credit Secured Promissory
                                           26
                                           26    Note and the Secured Loan and Security Agreement (the “DIP Loan Agreement”), of additional
                                           27
                                           27    indebtedness up to $2,535,000.00, with up to $500,000.00 of that being drawn on an emergency
                                           28


                                                                                                   10
                                                Case 19-17921-mkn            Doc 142        Entered 01/22/20 17:41:27              Page 11 of 16




                                            1    interim basis pending a final hearing. The DIP Loan Agreement was secured in substantially all
                                            2
                                            2    of the Debtors’ assets, except for Avoidance Actions.
                                            3
                                            3            30.      Among other matters, the DIP Loan Agreement impose the following Milestone
                                            4
                                            4    Requirements: (i) the Debtors were to file a motion to approve bidding and sale procedures
                                            5
                                            5    (including break-up fee, qualified bidder requirements, bid, sale hearing, auction and closing
                                            6
                                            6    deadlines, and bidding rules), all in the form acceptable to GLL, no later than 21 days after the
                                            7
                                            7    Petition Date (by January 6, 2020)1; (ii) the Debtors shall obtain approval of the Bid Procedures
                                            8
                                            8    Motion no later than 55 days after the Petition Date (by Saturday, February 8, 2020); (iii) the
                                            9
                                            9    Borrowers shall conduct an auction no later than 90 days after the Petition Date (by Saturday,
                                           10
                                           10    March 14, 2020); (iv) the Debtors shall obtain final approval of any 363 Sale transaction no later
                                           11
LARSON ZIRZOW KAPLAN & COTTNER




                                                 than 100 days after the Petition Date (by Tuesday, March 24, 2020). The Debtors’ failure to
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11
                                           12
                                           12    comply with the Milestone Requirements is an event of default under the DIP Loan Agreement.
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    See DIP Loan Agreement, p. 21, § 8.1(g).
                                           14
                                           14            31.      On December 26, 2019, the Court entered an Interim Order (the “Interim DIP
                                           15
                                           15    Financing Order”) [ECF No. 62] approving the DIP Financing Motion, and pending a final
                                           16
                                           16    hearing scheduled on January 16, 2020 at 1:30 p.m.2 On an interim basis, the definition of
                                           17
                                           17    Collateral subject to GLL’s liens was subject to a Carve-Out and specifically excluded all
                                           18
                                           18    Avoidance Actions under chapter 5 of the Bankruptcy Code. See id. p. 17, ¶ 9(c), and DIP Loan
                                           19
                                           19    Agreement, p. 11, ¶ 5.16(d). As a result, potential Avoidance Actions remain unencumbered
                                           20
                                           20    property that may be available to provide a return to creditors.
                                           21
                                           21            32.      A potential credit bid from GLL was the only potential offer that had been
                                           22
                                           22    received for the Debtors’ assets.             Therefore, the Debtors’ commenced intense good-faith
                                           23
                                           23
                                           24    1
                                                   The date that is 21 days after the Petition Date technically fell on Saturday, January 4, 2020, and thus GLL agreed
                                           24    that the deadline was actually the following business day, Monday, January 6, 2020.
                                           25
                                           25    2
                                                   The DIP Loan Agreement technically required that a final order approving the DIP Loan be entered by no later
                                           26    than January 15, 2020, see DIP Loan Agreement, p. 21, § 8.1(g), however, GLL agreed that that deadline was
                                           26    extended to at least January 16, 2020 in light of the Court’s scheduling of the final hearing on the DIP Financing
                                           27    Motion until then.
                                           27
                                           28


                                                                                                         11
                                                Case 19-17921-mkn        Doc 142     Entered 01/22/20 17:41:27        Page 12 of 16




                                            1    negotiations with GLL as a potential stalking horse bidder. In support of that potential sale
                                            2
                                            2    process and in order to comply with the Milestone Requirements, on January 6, 2020, the
                                            3
                                            3    Debtors filed their Motion for Entry of Order (A) Approving Bid Procedures for Sale of Debtors’
                                            4
                                            4    Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing
                                            5
                                            5    to Approve, Sale of Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale,
                                            6
                                            6    Auction and Sale Hearing, and (E) Approving Assumption and Assignment Procedures [ECF No.
                                            7
                                            7    77]. Notwithstanding the foregoing, the Debtors, with the assistance of their investment banker,
                                            8
                                            8    continued to market its assets for sale after the filing of these Chapter 11 Cases, which to date,
                                            9
                                            9    attracted two potentially interested parties that have signed non-disclosure agreements.
                                           10
                                           10           33.     Final approval of the proposed DIP Financing Motion drew significant opposition
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11    from both the Office of the United States Trustee and the Committee [ECF Nos. 91 and 97], and
                                           12
                                           12    the Court held an evidentiary hearing with respect to final approval of it on January 16, 2020.
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    After hearing evidence, including substantial cross-examination by the Committee of the
                                           14
                                           14    Debtors’ CEO, Ryan Polk, the proposed DIP Lender made an offer of certain concessions from
                                           15
                                           15    the currently proposed terms of the DIP Financing, however, those were not accepted by the
                                           16
                                           16    Committee in full resolution of its objection, and thus the Court directed the Debtors to prepare
                                           17
                                           17    and file a written submission of those proposed concessions by 12:00 p.m. the following day,
                                           18
                                           18    which the Court would then review and rule on approval of the proposed financing.
                                           19
                                           19           34.     By the Court-imposed deadline, however, the Debtors were unable to provide
                                           20
                                           20    such a list of financing concessions because the DIP Lender indicated that it no longer wanted to
                                           21
                                           21    fund the DIP Financing given, among other matters, the Committee’s opposition to approval of it
                                           22
                                           22    at the final hearing and the demands asserted by the Committee to change the financing material
                                           23
                                           23    to the detriment of the DIP Lender, concerns that the collateral securing its DIP Financing was
                                           24
                                           24    insufficient to adequately secure the total amount of indebtedness, concerns that the Court would
                                           25
                                           25    not approve the proposed financing even as revised and without further adverse revisions to the
                                           26
                                           26    terms and conditions required by the DIP Lender. As a result, and in order to advise the Court
                                           27
                                           27    and all other parties in interest of the deteriorating situation, the Debtors filed a status report
                                           28


                                                                                                 12
                                                Case 19-17921-mkn          Doc 142   Entered 01/22/20 17:41:27        Page 13 of 16




                                            1    [ECF No. 120], which advised that the DIP Lender was unwilling to proceed with the balance of
                                            2
                                            2    the DIP Loan on a final basis, and that the Debtor lacked any available funding in order to
                                            3
                                            3    proceed with its reorganization case. The Court thereafter entered an order setting a status
                                            4
                                            4    hearing on January 21, 2020 [ECF No. 121].
                                            5
                                            5            35.     At the status hearing on January 21, 2020, the Debtors advised the Court that they
                                            6
                                            6    were unable to resolve issues with the Committee and the DIP Lender to secure additional
                                            7
                                            7    funding to continue operations, were unable to fund a payroll due immediately, and otherwise
                                            8
                                            8    lacked funds to continue operating as a debtor in possession under chapter 11, and as a result,
                                            9
                                            9    lacked an ability to reorganize. As a result, the Court invited parties to file a motion seeking
                                           10
                                           10    relief pursuant to section 1112 of the Bankruptcy Code, and discussed which relief might be
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11    most appropriate, including the appointment of a chapter 11 trustee, appointment of an examiner,
                                           12
                                           12    conversion of the cases to chapter 7, or dismissal, was in the best interests of all creditors and
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    parties in interest.
                                           14
                                           14            36.     Also as of January 21, 2020, the Debtors filed their completed bankruptcy
                                           15
                                           15    schedules and statement of financial affairs [ECF Nos. 126-137] to provide a full disclosure of its
                                           16
                                           16    assets and liabilities.
                                           17
                                           17            37.     On January 22, 2020, the Court heard and orally approved the Debtors’ retention
                                           18
                                           18    of its various professionals, including Debtors’ general reorganization counsel, Larson Zirzow
                                           19
                                           19    Kaplan & Cottner and McDonald Hopkins, LLC; the Debtors’ investment banker, Sutter
                                           20
                                           20    Securities, Inc.; and the Debtors’ contract accountant, Signature Analytics. Also at this hearing,
                                           21
                                           21    the Debtors advised the Court that they would be filing this Motion seeking to convert their cases
                                           22
                                           22    to Chapter 7 that same day. In light of the impending conversion, the Debtors also advised the
                                           23
                                           23    Office of the United States Trustee that they would not be attending the continued initial debtor
                                           24
                                           24    interview (scheduled for January 22, 2020) or the first meeting of creditors pursuant to section
                                           25
                                           25    341 of the Bankruptcy Code (scheduled for January 23, 2020).
                                           26
                                           26            38.     The Debtors file this Motion seeking to convert their cases to chapter 7 because
                                           27
                                           27    they lack sufficient funds to be able to support a reorganization under chapter 11, including even
                                           28


                                                                                                 13
                                                Case 19-17921-mkn          Doc 142    Entered 01/22/20 17:41:27        Page 14 of 16




                                            1    a very expedited sale process, and do not otherwise generate sufficient cash from operations to
                                            2
                                            2    continue with that process. Additionally, the Debtors continue to accrue post-petition payables,
                                            3
                                            3    including obligations to employees and their own professionals, which they simply lack the
                                            4
                                            4    funds to pay.
                                            5
                                            5                                        III. LEGAL ARGUMENT
                                            6
                                            6           39.      A debtor’s voluntary request to convert a chapter 11 bankruptcy case to a
                                            7
                                            7    liquidation under chapter 7 is governed by section 1112(a) of the Bankruptcy Code, which
                                            8
                                            8    provides as follows:
                                            9
                                            9                    (a)    The debtor may convert a case under this chapter to a case
                                           10
                                                                 under chapter 7 of this title unless--
                                           10
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11                        (1)        the debtor is not a debtor in possession;
                                           12
                                           12                        (2)        the case originally was         commenced as      an
         Las Vegas, Nevada 89101




                                           13                    involuntary case under this chapter; or
           850 E. Bonneville Ave.




                                           13
                                           14
                                                                     (3)        the case was converted to a case under this chapter
                                           14
                                           15                    other than on the debtor’s request.
                                           15
                                           16    11 U.S.C. § 1112(a) (emphasis added).
                                           16
                                           17           40.      None of the three (3) statutory exceptions in section 1112(a)(1) through (3) of the
                                           17
                                           18    Bankruptcy Code apply in the case at hand, and thus the Debtors’ request should be granted.
                                           18
                                           19    Further, there is no “extreme circumstances” exception to a debtor’s ability to convert its case
                                           19
                                           20    voluntarily to chapter 7 pursuant to section 1112(a) of the Bankruptcy Code, and even to the
                                           20
                                           21    extent the Court determines that there is such an exception -- which determination would be
                                           21
                                           22    against the weight of authority -- there is no bad faith, improper purpose, or abuse of the
                                           22
                                           23    Bankruptcy Code present evident in the case at hand to deny the requested conversion to chapter
                                           23
                                           24    7. See In re Kimrow, Inc., 534 B.R. 219 (Bankr. M.D. Ga. 2015).
                                           24
                                           25           41.      Good cause exists to approve the Debtors’ voluntary request to convert their
                                           25
                                           26    Chapter 11 Cases to chapter 7 liquidations because the estates have been unable to obtain
                                           26
                                           27    sufficient financing necessary to remain in a chapter 11 reorganization and also do not otherwise
                                           27
                                           28


                                                                                                  14
                                                Case 19-17921-mkn         Doc 142      Entered 01/22/20 17:41:27         Page 15 of 16




                                            1    generate sufficient funds from operations to sustain such a process as well. Further, the Debtors
                                            2
                                            2    are incurring continuing ongoing losses on a post-petition basis that they are unable to pay, and
                                            3
                                            3    otherwise lack an ability to reorganize. Conversion of the cases to chapter 7 is in the best
                                            4
                                            4    interests of the Debtors, their estates, and all creditors and parties in interest, and indeed given
                                            5
                                            5    the situation, there is no other reasonable or practical solution that exists. For example, a chapter
                                            6
                                            6    7 trustee may still seek authority to operate the Debtors’ business pursuant to section 721 of the
                                            7
                                            7    Bankruptcy Code, can determine independently, and without interference from a Committee,
                                            8
                                            8    what is in the best interests of all creditors, and can pursue a recovery of potential assets,
                                            9
                                            9    including potential Avoidance Actions, for the benefit of all creditors. Conversion is preferable
                                           10
                                           10    to the appointment of a chapter 11 trustee or examiner, because the estates lack sufficient funds
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11    to support such appointments, and a dismissal of the bankruptcy cases is not preferable because
                                           12
                                           12    the Debtors are clearly insolvent, and a dismissal would just leave all creditors in limbo and
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    subject the Debtors to dismemberment from a wide variety of state and federal court lawsuits
                                           14
                                           14    throughout the country, whereas a chapter 7 process could allow for an orderly liquidation in a
                                           15
                                           15    unified bankruptcy proceeding and under the control of a neutral trustee, thereby avoiding the
                                           16
                                           16    proverbial “race to the courthouse” contest among potentially competing creditors for what
                                           17
                                           17    remains of the Debtors outside of bankruptcy if the cases were simply dismissed.
                                           18
                                           18           42.     Additionally, although the Debtors assert that their cases should be converted to
                                           19
                                           19    chapter 7 as a result of their voluntary request herein, and on the basis that none of the statutory
                                           20
                                           20    limitations on such a request in section 1112(a)(1) through (3) of the Bankruptcy Code apply, to
                                           21
                                           21    the extent the Court determines that a further analysis is needed, good and sufficient “cause” also
                                           22
                                           22    exists to convert the case pursuant to section 1112(b)(4)(A) of the Bankruptcy Code for
                                           23
                                           23    “substantial or continuing loss to or diminution of the estate and the absence of a reasonable
                                           24
                                           24    likelihood of rehabilitation,” to the extent a creditor or party in interest were to file such a motion
                                           25
                                           25    for conversion or dismissal. Although such considerations are generally the focus of a motion
                                           26
                                           26    brought by a creditor or party in interest pursuant to section 1112(b) of the Bankruptcy Code, not
                                           27
                                           27    a voluntary motion to convert brought by a debtor pursuant to section 1112(a) such as the instant
                                           28


                                                                                                   15
                                                Case 19-17921-mkn        Doc 142     Entered 01/22/20 17:41:27         Page 16 of 16




                                            1    Motion, such considerations, to the extent appropriately made in this context, also weigh in favor
                                            2
                                            2    of allowing the requested conversion to chapter 7. See In re Premier Golf Properties, LP, 564
                                            3
                                            3    B.R. 710, 723 (Bankr. S.D. Cal. 2016); Rand v. Porsche Fin. Servs. (In re Rand), No. AZ-10-
                                            4
                                            4    1160-BaPaJu, 2010 WL 6259960, *10 n.14 (B.A.P. 9th Cir. Dec. 7, 2010) (citing 7 Collier on
                                            5
                                            5    Bankruptcy ¶ 1112.04[7] (Alan N. Resnick & Henry J. Sommer, eds., 16th ed., 2010)).
                                            6
                                            6                                          IV. CONCLUSION
                                            7
                                            7           WHEREFORE, the Debtors request that the Court convert their Chapter 11 Cases to
                                            8
                                            8    chapter 7. The Debtors also request such other and further relief as is just and proper.
                                            9
                                            9           DATED: January 22, 2020.
                                           10                                               /s/ Matthew C. Zirzow
                                           10                                              LARSON ZIRZOW KAPLAN & COTTNER
                                           11
LARSON ZIRZOW KAPLAN & COTTNER




                                                                                           ZACHARIAH LARSON, ESQ.
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11
                                           12                                              Nevada Bar No. 7787
                                           12                                              E-mail: zlarson@lzkclaw.com
         Las Vegas, Nevada 89101




                                           13                                              MATTHEW C. ZIRZOW, ESQ.
           850 E. Bonneville Ave.




                                           13                                              Nevada Bar No. 7222
                                           14                                              E-mail: mzirzow@lzkclaw.com
                                           14                                              850 E. Bonneville Ave.
                                           15
                                                                                           Las Vegas, Nevada 89101
                                           15
                                           16                                              -and-
                                           16
                                           17                                              MCDONALD HOPKINS LLC
                                           17                                              SCOTT N. OPINCAR (Ohio Bar# 0064027)
                                           18                                              Admitted Pro Hac Vice
                                           18                                              E-mail: sopincar@mcdonaldhopkins.com
                                           19                                              MICHAEL J. KACZKA (Ohio Bar# 0076548)
                                           19                                              Admitted Pro Hac Vice
                                           20
                                                                                           E-mail: mkaczka@mcdonaldhopkins.com
                                           20
                                           21                                              600 Superior Avenue, East, Suite 2100
                                           21                                              Cleveland, Ohio 44114-2653
                                           22
                                           22                                              Attorneys for Debtors
                                           23
                                           23
                                           24
                                           24
                                           25
                                           25
                                           26
                                           26
                                           27
                                           27
                                           28


                                                                                                   16
